[exhibit106-19xf7v1055xre001.jpg]
Reinstatement Premium Protection Reinsurance Contract Effective: July 1, 2019
FedNat Insurance Company Sunrise, Florida and Monarch National Insurance Company
Sunrise, Florida and Maison Insurance Company Baton Rouge, Louisiana
_______________________ Certain identified information has been omitted from
this exhibit because it is not material and would be competitively harmful if
publicly disclosed. Redactions are indicated by [***]. 19\F7V1055



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre002.jpg]
Table of Contents Article Page 1 Coverage 1 2 Commencement and Termination 1 3
Concurrency of Conditions 3 4 Premium 3 5 Sanctions 4 6 Loss Notices and
Settlements 4 7 Late Payments 4 8 Offset 5 9 Severability of Interests and
Obligations 6 10 Access to Records 6 11 Errors and Omissions (BRMA 14F) 6 12
Currency (BRMA 12A) 7 13 Taxes (BRMA 50B) 7 14 Federal Excise Tax (BRMA 17D) 7
15 Foreign Account Tax Compliance Act 7 16 Reserves 7 17 Insolvency 9 18
Arbitration 9 19 Service of Suit (BRMA 49C) 10 20 Severability (BRMA 72E) 11 21
Governing Law (BRMA 71B) 11 22 Confidentiality 11 23 Non-Waiver 12 24 Agency
Agreement (BRMA 73A) 12 25 Notices and Contract Execution 13 26 Intermediary 13
Schedule A Schedule B 19\F7V1055



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre003.jpg]
Reinstatement Premium Protection Reinsurance Contract Effective: July 1, 2019
entered into by and between FedNat Insurance Company Sunrise, Florida and
Monarch National Insurance Company Sunrise, Florida and Maison Insurance Company
Baton Rouge, Louisiana (hereinafter referred to as the "Company") and The
Subscribing Reinsurer(s) Executing the Interests and Liabilities Agreement(s)
Attached Hereto (hereinafter referred to as the "Reinsurer") Article 1 -
Coverage By this Contract the Reinsurer agrees to indemnify the Company for 100%
of any reinstatement premium which the Company pays or becomes liable to pay as
a result of loss occurrences covered under the provisions of the Company's
Excess Catastrophe Reinsurance Contract, effective July 1, 2019 (hereinafter
referred to as the "Original Contract"), subject to the terms and conditions
hereinafter set forth herein and in Schedules A and B attached to and forming
part of this Contract. Article 2 - Commencement and Termination A. This Contract
shall become effective at 12:01 a.m., Eastern Standard Time, July 1, 2019, with
respect to reinstatement premium payable by the Company under the Original
Contract as a result of losses arising out of loss occurrences commencing at or
after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1, 2020. B. Notwithstanding the provisions of paragraph A
above, the Company may terminate a Subscribing Reinsurer's percentage share in
this Contract at any time by giving written notice to the Subscribing Reinsurer
in the event any of the following circumstances occur: 1. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the Subscribing
Reinsurer's accounting system) at the inception of this Contract has been
reduced by 20.0% or more of the amount of surplus (or the applicable equivalent)
12 months prior to that date; or 19\F7V1055 Page 1



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre004.jpg]
2. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at any time during the term of
this Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or 3. The Subscribing Reinsurer's
A.M. Best's rating has been assigned or downgraded below A- and/or Standard &
Poor's rating has been assigned or downgraded below BBB+; or 4. The Subscribing
Reinsurer has become, or has announced its intention to become, merged with,
acquired by or controlled by any other entity or individual(s) not controlling
the Subscribing Reinsurer's operations previously; or 5. A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or 6. The Subscribing Reinsurer has become insolvent or
has been placed into liquidation, receivership, supervision, administration,
winding-up or under a scheme of arrangement, or similar proceedings (whether
voluntary or involuntary) or proceedings have been instituted against the
Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, supervisor, administrator, conservator or trustee in bankruptcy,
or other agent known by whatever name, to take possession of its assets or
control of its operations; or 7. The Subscribing Reinsurer has reinsured its
entire liability under this Contract without the Company's prior written
consent; or 8. The Subscribing Reinsurer has ceased assuming new or renewal
property or casualty treaty reinsurance business; or 9. The Subscribing
Reinsurer has hired an unaffiliated runoff claims manager that is compensated on
a contingent basis or is otherwise provided with financial incentives based on
the quantum of claims paid; or 10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth in the Reserves Article. C. If
this Contract is terminated or expires while a loss occurrence covered hereunder
is in progress, the Reinsurer's liability hereunder shall, subject to the other
terms and conditions of this Contract, be determined as if the entire loss
occurrence had occurred prior to the termination or expiration of this Contract,
provided that no part of such loss occurrence is claimed against any renewal or
replacement of this Contract. 19\F7V1055 Page 2



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre005.jpg]
Article 3 - Concurrency of Conditions A. It is agreed that this Contract will
follow the terms, conditions, exclusions, definitions, warranties and
settlements of the Company under the Original Contract, which are not
inconsistent with the provisions of this Contract. B. The Company shall advise
the Reinsurer of any material changes in the Original Contract which may affect
the liability of the Reinsurer under this Contract. Article 4 - Premium A. As
premium for the reinsurance coverage provided hereunder for each excess layer
for the term of this Contract, the Company shall pay the Reinsurer the product
of the following (or a pro rata portion thereof in the event the term of this
Contract is less than 12 months and for purposes of calculating subparagraph 3
below, the term of the Original Contract is a full 12 months): 1. The amount,
shown as "Reinstatement Factor" for that excess layer in Schedule B attached
hereto; times 2. The Final Adjusted Rate on Line for the corresponding excess
layer of the Original Contract; times 3. An amount equal to 100% reinsurance
placement percentage under each excess layer of the Original Contract of the
final adjusted premium paid by the Company for the corresponding excess layer of
the Original Contract. "Final Adjusted Rate on Line" as used herein shall mean
an amount equal to a 100% reinsurance placement percentage under each excess
layer of the Original Contract of the final adjusted premium paid by the Company
for the corresponding excess layer of the Original Contract divided by the
amount, shown as the "Reinsurer's Per Occurrence Limit" for that excess layer
under the Original Contract in Schedule A attached hereto. B. The Company shall
pay the Reinsurer a deposit premium for each excess layer of the amount, shown
as "Annual Deposit Premium" for that excess layer in Schedule B attached hereto,
in four equal installments of the amount, shown as "Deposit Premium Installment"
for that excess layer in Schedule B attached hereto, on July 1 and October 1 of
2019, and January 1 and April 1 of 2020. However, in the event this Contract is
terminated, there shall be no deposit premium installments due after the
effective date of termination. C. As soon as possible after the termination or
expiration of this Contract, the Company shall provide a report to the Reinsurer
setting forth the premium due hereunder for each excess layer for the term of
this Contract, computed in accordance with paragraph A above, and any additional
premium due the Reinsurer or return premium due the Company for each such excess
layer shall be remitted promptly. 19\F7V1055 Page 3



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre006.jpg]
Article 5 - Sanctions Neither the Company nor any Subscribing Reinsurer shall be
liable for premium or loss under this Contract if it would result in a violation
of any mandatory sanction, prohibition or restriction under United Nations
resolutions or the trade or economic sanctions, laws or regulations of the
European Union, United Kingdom or United States of America that are applicable
to either party. Article 6 - Loss Notices and Settlements A. Whenever
reinstatement premium settlements made by the Company under the Original
Contract appear likely to result in a claim hereunder, the Company shall notify
the Reinsurer. The Company will advise the Reinsurer of all subsequent
developments relating to such claims that, in the opinion of the Company, may
materially affect the position of the Reinsurer. B. All reinstatement premium
settlements made by the Company under the Original Contract, provided they are
within the terms of the Original Contract and within the terms of this Contract,
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts
for which it may be liable within 10 days of receipt of reasonable evidence of
the amount paid (or scheduled to be paid) by the Company. Article 7 - Late
Payments A. The provisions of this Article shall not be implemented unless
specifically invoked, in writing, by one of the parties to this Contract. B. In
the event any premium, loss or other payment due either party is not received by
the intermediary named in the Intermediary Article (hereinafter referred to as
the "Intermediary") by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest charge on the amount past due
calculated for each such payment on the last business day of each month as
follows: 1. The number of full days which have expired since the due date or the
last monthly calculation, whichever the lesser; times 2. 1/365ths of the
six-month United States Treasury Bill rate as quoted in The Wall Street Journal
on the first business day of the month for which the calculation is made; times
3. The amount past due, including accrued interest. It is agreed that interest
shall accumulate until payment of the original amount due plus interest charges
have been received by the Intermediary. 19\F7V1055 Page 4



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre007.jpg]
C. The establishment of the due date shall, for purposes of this Article, be
determined as follows: 1. As respects the payment of routine deposits and
premiums due the Reinsurer, the due date shall be as provided for in the
applicable section of this Contract. In the event a due date is not specifically
stated for a given payment, it shall be deemed due 30 days after the date of
transmittal by the Intermediary of the initial billing for each such payment. 2.
Any claim or loss payment due the Company hereunder shall be deemed due 10 days
after the proof of loss or demand for payment is transmitted to the Reinsurer.
If such loss or claim payment is not received within the 10 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer. 3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph C, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 10 days following transmittal of written notification that the
provisions of this Article have been invoked. For purposes of interest
calculations only, amounts due hereunder shall be deemed paid upon receipt by
the Intermediary. D. Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from contesting the validity of any claim,
or from participating in the defense of any claim or suit, or prohibiting either
party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Contract. If the debtor party prevails in an arbitration or other proceeding,
then any interest charges due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such proceeding, then the interest charge
on the amount determined to be due hereunder shall be calculated in accordance
with the provisions set forth above unless otherwise determined by such
proceedings. If a debtor party advances payment of any amount it is contesting,
and proves to be correct in its contestation, either in whole or in part, the
other party shall reimburse the debtor party for any such excess payment made
plus interest on the excess amount calculated in accordance with this Article.
E. Interest charges arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period. Article 8 - Offset The Company and the Reinsurer may offset any balance
or amount due from one party to the other under this Contract or any other
contract heretofore or hereafter entered into between the Company and the
Reinsurer, whether acting as assuming reinsurer or ceding company. The
provisions of this Article shall not be affected by the insolvency of either
party. 19\F7V1055 Page 5



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre008.jpg]
Article 9 - Severability of Interests and Obligations The rights, duties and
obligations set forth below shall apply as if this Contract were a separate
contract between the Subscribing Reinsurers and each named reinsured company: A.
Balances payable by any Subscribing Reinsurer to or from any reinsured party
under the Contract shall not serve to offset any balances recoverable to, or
from, any other reinsured party to the Contract and balances payable shall be
separated by named reinsured company and paid directly to the appropriate named
reinsured company’s bank account. B. Balances recoverable by any Subscribing
Reinsurer to or from any reinsured party under the Contract shall not serve to
offset any balances payable to, or from, any other reinsured party to the
Contract. C. Reports and remittances made to the Reinsurer in accordance with
the applicable articles of the Contract are to be in sufficient detail to
identify both the Reinsurer's loss obligations due to each named reinsured
company and each named reinsured company's premium remittance under the report.
D. In the event of the insolvency of any of the parties to the Contract, offset
shall be only allowed in accordance with the laws of the insolvent party's state
of domicile. E. Nothing in this Article shall be construed to provide a separate
retention, Reinsurer's limit of liability any one loss occurrence or Reinsurer's
annual limit of liability for each named reinsured company. Article 10 - Access
to Records The Reinsurer or its designated representatives shall have access at
any reasonable time to all records of the Company which pertain in any way to
this reinsurance, provided the Reinsurer gives the Company at least 15 days
prior notice of request for such access. However, a Subscribing Reinsurer or its
designated representatives shall not have any right of access to the records of
the Company if it is not current in all undisputed payments due the Company.
"Undisputed" as used herein shall mean any amount that the Subscribing Reinsurer
has not contested in writing to the Company specifying the reason(s) why the
payments are disputed. Article 11 - Errors and Omissions (BRMA 14F) Inadvertent
delays, errors or omissions made in connection with this Contract or any
transaction hereunder shall not relieve either party from any liability which
would have attached had such delay, error or omission not occurred, provided
always that such error or omission is rectified as soon as possible after
discovery. 19\F7V1055 Page 6



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre009.jpg]
Article 12 - Currency (BRMA 12A) A. Whenever the word "Dollars" or the "$" sign
appears in this Contract, they shall be construed to mean United States Dollars
and all transactions under this Contract shall be in United States Dollars. B.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company. Article 13 - Taxes (BRMA 50B) In
consideration of the terms under which this Contract is issued, the Company will
not claim a deduction in respect of the premium hereon when making tax returns,
other than income or profits tax returns, to any state or territory of the
United States of America or the District of Columbia. Article 14 - Federal
Excise Tax (BRMA 17D) A. The Reinsurer has agreed to allow for the purpose of
paying the Federal Excise Tax the applicable percentage of the premium payable
hereon (as imposed under Section 4371 of the Internal Revenue Code) to the
extent such premium is subject to the Federal Excise Tax. B. In the event of any
return of premium becoming due hereunder the Reinsurer will deduct the
applicable percentage from the return premium payable hereon and the Company or
its agent should take steps to recover the tax from the United States
Government. Article 15 - Foreign Account Tax Compliance Act A. To the extent the
Reinsurer is subject to the deduction and withholding of premium payable hereon
as set forth in the Foreign Account Tax Compliance Act (Sections 1471-1474 of
the Internal Revenue Code), the Reinsurer shall allow such deduction and
withholding from the premium payable under this Contract. B. In the event of any
return of premium becoming due hereunder, the return premium shall be determined
and paid in full without regard to any amounts deducted or withheld under
paragraph A of this Article. In the event the Company or its agent recovers such
premium deductions and withholdings on the return premium from the United States
Government, the Company or its agent shall reimburse the Reinsurer for such
amounts. Article 16 - Reserves A. The Reinsurer agrees to fund its share of
amounts, including but not limited to, the Company's ceded unearned premium and
outstanding loss reserves (being the sum of all reinstatement premiums paid by
the Company under the Original Contract but not yet 19\F7V1055 Page 7



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre010.jpg]
recovered from the Reinsurer, plus the Company's reserves for reinstatement
premium due under the Original Contract, if any) (hereinafter referred to as
"Reinsurer's Obligations") by: 1. Clean, irrevocable and unconditional letters
of credit issued and confirmed, if confirmation is required by the insurance
regulatory authorities involved, by a bank or banks meeting the NAIC Securities
Valuation Office credit standards for issuers of letters of credit and
acceptable to said insurance regulatory authorities; and/or 2. Escrow accounts
for the benefit of the Company; and/or 3. Cash advances; if the Reinsurer: 1. Is
unauthorized in any state of the United States of America or the District of
Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or 2. Has an A.M. Best
Company's rating equal to or below B++ at the inception of this Contract. The
Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.
B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes: 1. To reimburse itself for the Reinsurer's share of unearned
premiums returned to insureds on account of policy cancellations, unless paid in
cash by the Reinsurer; 2. To reimburse itself for the Reinsurer's share of
reinstatement premiums paid by the Company under the terms of the Original
Contract, unless paid in cash by the Reinsurer; 3. To reimburse itself for the
Reinsurer's share of any other amounts claimed to be due hereunder, unless paid
in cash by the Reinsurer; 4. To fund a cash account in an amount equal to the
Reinsurer's share of amounts, including, but not limited to, the Reinsurer's
Obligations as set forth above, funded by means of a letter of credit which is
under non-renewal notice, if said letter of credit has not been renewed or
replaced by the Reinsurer 10 days prior to its expiration date; 19\F7V1055 Page
8



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre011.jpg]
5. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of amounts, including but not limited to, the
Reinsurer's Obligations as set forth above, if so requested by the Reinsurer. In
the event the amount drawn by the Company on any letter of credit is in excess
of the actual amount required for B(1), B(2) or B(4), or in the case of B(3),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. Article 17 - Insolvency A. In the event of
the insolvency of the Company, this reinsurance shall be payable directly to the
Company or to its liquidator, receiver, conservator or statutory successor on
the basis of the liability of the Company without diminution because of the
insolvency of the Company or because the liquidator, receiver, conservator or
statutory successor of the Company has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of a claim against the Company indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the Company or its liquidator,
receiver, conservator or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable, subject to the approval of the Court, against the
Company as part of the expense of conservation or liquidation to the extent of a
pro rata share of the benefit which may accrue to the Company solely as a result
of the defense undertaken by the Reinsurer. B. Where two or more Subscribing
Reinsurers are involved in the same claim and a majority in interest elect to
interpose defense to such claim, the expense shall be apportioned in accordance
with the terms of this Contract as though such expense had been incurred by the
Company. C. It is further understood and agreed that, in the event of the
insolvency of the Company, the reinsurance under this Contract shall be payable
directly by the Reinsurer to the Company or to its liquidator, receiver or
statutory successor, except as provided by Section 4118(a) of the New York
Insurance Law or except (1) where this Contract specifically provides another
payee of such reinsurance in the event of the insolvency of the Company or (2)
where the Reinsurer with the consent of the direct insured or insureds has
assumed such policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the Company to such payees. Article 18 - Arbitration A. As a
condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One 19\F7V1055 Page 9



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre012.jpg]
Arbiter shall be chosen by the Company, the other by the Reinsurer, and an
Umpire shall be chosen by the two Arbiters before they enter upon arbitration,
all of whom shall be active or retired disinterested executive officers of
insurance or reinsurance companies or Lloyd's London Underwriters. In the event
that either party should fail to choose an Arbiter within 30 days following a
written request by the other party to do so, the requesting party may choose two
Arbiters who shall in turn choose an Umpire before entering upon arbitration. If
the two Arbiters fail to agree upon the selection of an Umpire within 30 days
following their appointment, each Arbiter shall nominate three candidates within
10 days thereafter, two of whom the other shall decline, and the decision shall
be made by drawing lots. B. Each party shall present its case to the Arbiters
within 30 days following the date of appointment of the Umpire. The Arbiters
shall consider this Contract as an honorable engagement rather than merely as a
legal obligation and they are relieved of all judicial formalities and may
abstain from following the strict rules of law. The decision of the Arbiters
shall be final and binding on both parties; but failing to agree, they shall
call in the Umpire and the decision of the majority shall be final and binding
upon both parties. Judgment upon the final decision of the Arbiters may be
entered in any court of competent jurisdiction. C. If more than one Subscribing
Reinsurer is involved in the same dispute, all such Subscribing Reinsurers
shall, at the option of the Company, constitute and act as one party for
purposes of this Article and communications shall be made by the Company to each
of the Subscribing Reinsurers constituting one party, provided, however, that
nothing herein shall impair the rights of such Subscribing Reinsurers to assert
several, rather than joint, defenses or claims, nor be construed as changing the
liability of the Subscribing Reinsurers participating under the terms of this
Contract from several to joint. D. Each party shall bear the expense of its own
Arbiter, and shall jointly and equally bear with the other the expense of the
Umpire and of the arbitration. In the event that the two Arbiters are chosen by
one party, as above provided, the expense of the Arbiters, the Umpire and the
arbitration shall be equally divided between the two parties. E. Any arbitration
proceedings shall take place at a location mutually agreed upon by the parties
to this Contract, but notwithstanding the location of the arbitration, all
proceedings pursuant hereto shall be governed by the law of the state in which
the Company has its principal office. Article 19 - Service of Suit (BRMA 49C)
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities) A.
It is agreed that in the event the Reinsurer fails to pay any amount claimed to
be due hereunder, the Reinsurer, at the request of the Company, will submit to
the jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a 19\F7V1055 Page 10



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre013.jpg]
United States District Court, or to seek a transfer of a case to another court
as permitted by the laws of the United States or of any state in the United
States. B. Further, pursuant to any statute of any state, territory or district
of the United States which makes provision therefor, the Reinsurer hereby
designates the party named in its Interests and Liabilities Agreement, or if no
party is named therein, the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as its true and lawful attorney upon whom may
be served any lawful process in any action, suit or proceeding instituted by or
on behalf of the Company or any beneficiary hereunder arising out of this
Contract. Article 20 - Severability (BRMA 72E) If any provision of this Contract
shall be rendered illegal or unenforceable by the laws, regulations or public
policy of any state, such provision shall be considered void in such state, but
this shall not affect the validity or enforceability of any other provision of
this Contract or the enforceability of such provision in any other jurisdiction.
Article 21 - Governing Law (BRMA 71B) This Contract shall be governed by and
construed in accordance with the laws of the State of Florida. Article 22 -
Confidentiality A. The Reinsurer hereby acknowledges that the documents,
information and data provided to it by the Company, whether directly or through
an authorized agent, in connection with the placement and execution of this
Contract, including all information obtained through any audits and any claims
information between the Company and the Reinsurer, and any submission or other
materials relating to any renewal (hereinafter referred to as "Confidential
Information") are proprietary and confidential to the Company. B. Except as
provided for in paragraph C below, the Reinsurer shall not disclose any
Confidential Information to any third parties, including but not limited to the
Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations. C. Confidential Information may be used by the
Reinsurer only in connection with the performance of its obligations or
enforcement of its rights under this Contract and will only be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer advises such parties of the
confidential nature of the Confidential Information and their obligation to
maintain its confidentiality. The Company may require that any third-party
representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article 19\F7V1055 Page 11



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre014.jpg]
or by a separate written confidentiality agreement, containing terms no less
stringent than those set forth in this Article. If a third-party representative
of the Reinsurer is not bound, in writing, by this Confidentiality Article or by
a separate written confidentiality agreement, the Reinsurer shall be responsible
for any breach of this provision by such third-party representative of the
Reinsurer. D. Notwithstanding the above, in the event that the Reinsurer is
required by court order, other legal process or any regulatory authority to
release or disclose any or all of the Confidential Information, the Reinsurer
agrees to provide the Company with written notice of same at least 10 days prior
to such release or disclosure, to the extent legally permissible, and to use its
best efforts to assist the Company in maintaining the confidentiality provided
for in this Article. E. Any disclosure of Non-Public Personally Identifiable
Information shall comply with all state and federal statutes and regulations
governing the disclosure of Non-Public Personally Identifiable Information.
"Non-Public Personally Identifiable Information" shall be defined as this term
or a similar term is defined in any applicable state, provincial, territory, or
federal law. Disclosing or using this information for any purpose not authorized
by applicable law is expressly forbidden without the prior consent of the
Company. F. The parties agree that any information subject to privilege,
including the attorney-client privilege or attorney work product doctrine
(collectively "Privilege") shall not be disclosed to the Reinsurer until, in the
Company's opinion, such Privilege is deemed to be waived or otherwise
compromised by virtue of its disclosure pursuant to this Contract. Furthermore,
the Reinsurer shall not assert that any Privilege otherwise applicable to the
Confidential Information has been waived or otherwise compromised by virtue of
its disclosure pursuant to this Contract. G. The provisions of this Article
shall extend to the officers, directors and employees of the Reinsurer and its
affiliates, and shall be binding upon their successors and assigns. Article 23 -
Non-Waiver The failure of the Company or Reinsurer to insist on compliance with
this Contract or to exercise any right, remedy or option hereunder shall not:
(1) constitute a waiver of any rights contained in this Contract, (2) prevent
the Company or Reinsurer from thereafter demanding full and complete compliance,
(3) prevent the Company or Reinsurer from exercising such remedy in the future,
nor (4) affect the validity of this Contract or any part thereof. Article 24 -
Agency Agreement (BRMA 73A) If more than one reinsured company is named as a
party to this Contract, the first named company shall be deemed the agent of the
other reinsured companies for purposes of sending or receiving notices required
by the terms and conditions of this Contract, and for purposes of remitting or
receiving any monies due any party. 19\F7V1055 Page 12



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre015.jpg]
Article 25 - Notices and Contract Execution A. Whenever a notice, statement,
report or any other written communication is required by this Contract, unless
otherwise specified, such notice, statement, report or other written
communication may be transmitted by certified or registered mail, nationally or
internationally recognized express delivery service, personal delivery,
electronic mail, or facsimile. With the exception of notices of termination,
first class mail is also acceptable. B. The use of any of the following shall
constitute a valid execution of this Contract or any amendments thereto: 1.
Paper documents with an original ink signature; 2. Facsimile or electronic
copies of paper documents showing an original ink signature; and/or 3.
Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Contract, the terms "electronic record," "electronic
signature" and "electronic agent" shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto. C. This Contract may be executed in one or more
counterparts, each of which, when duly executed, shall be deemed an original.
Article 26 - Intermediary Aon Benfield Inc., or one of its affiliated
corporations duly licensed as a reinsurance intermediary, is hereby recognized
as the Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premiums,
return premiums, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating to this Contract will be transmitted to the
Company or the Reinsurer through the Intermediary. Payments by the Company to
the Intermediary will be deemed payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed payment to the Company only to the
extent that such payments are actually received by the Company. 19\F7V1055 Page
13



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre016.jpg]
In Witness Whereof, the Company by its duly authorized representatives has
executed this Contract as of the dates specified below: This __10____________
day of __September_________________ in the year __2019______. FedNat Insurance
Company /s/ Michael Braun_____________________________________________________
This __10____________ day of __September_________________ in the year
__2019______. Monarch National Insurance Company /s/ Michael
Braun_____________________________________________________ This __10____________
day of __September_________________ in the year __2019______. Maison Insurance
Company /s/ Doug Raucy_______________________________________________________
19\F7V1055 Page 14



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre017.jpg]
Schedule A Reinstatement Premium Protection Reinsurance Contract Effective: July
1, 2019 FedNat Insurance Company Sunrise, Florida and Monarch National Insurance
Company Sunrise, Florida and Maison Insurance Company Baton Rouge, Louisiana
Original Original Original Original Original Contract Contract Contract Contract
Contract First Second Third Fourth Fifth Excess Excess Excess Excess Excess
Reinsurer's Per Occurrence Limit $75,000,000 $160,000,000 $75,000,000
$117,500,000 $121,000,000 Reinsurer's Term Limit $150,000,000 $320,000,000
$150,000,000 $235,000,000 $242,000,000 Minimum Premium [***] [***] [***] [***]
[***] AAL [***] [***] [***] [***] [***] Annual Deposit Premium [***] [***] [***]
[***] [***] Deposit Premium Installments [***] [***] [***] [***] [***]
19\F7V1055 Schedule A



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre018.jpg]
Schedule B Reinstatement Premium Protection Reinsurance Contract Effective: July
1, 2019 FedNat Insurance Company Sunrise, Florida and Monarch National Insurance
Company Sunrise, Florida and Maison Insurance Company Baton Rouge, Louisiana
First Second Third Fourth Fifth RPP Layer RPP Layer RPP Layer RPP Layer RPP
Layer Reinstatement Factor [***] [***] [***] [***] [***] Annual Deposit Premium
[***] [***] [***] [***] [***] Deposit Premium Installments [***] [***] [***]
[***] [***] 19\F7V1055 Schedule B



--------------------------------------------------------------------------------



 
[exhibit106-19xf7v1055xre019.jpg]
The Interests and Liabilities Agreements, constituting 39 pages in total, have
been omitted from this exhibit because such agreements are not material and
would be competitively harmful if publicly disclosed. 19\F7V1055 Schedule B



--------------------------------------------------------------------------------



 